 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat an election be held among the employees in the appropriate unit.The motion of New Laxton to dismiss the petition is therefore herebydenied.ORDERIT IS HEREBY ORDERED that the name "J & W Coal Company" be, andthe same hereby is, substituted in place and stead of the name "NewLaxton Coal Company" as the Employer in the proceeding herein, andthat an election be held among the employees in the appropriate unit .3[Text of Fourth Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :I would not issue this Fourth Direction of Election. I would dis-miss the petition for the reasons set forth in the Second SupplementalDecision in this case--reasons which are not applicable to J & W CoalCompany.8The appropriate unit was described as follows in our Supplemental'Decision, Orderand Direction of Election,130 NLRB 910, 911: "All employees at the Employer's Clinch-more, Tennessee,coal mine, excluding office clerical employees,engineering and technicalemployees,professional employees,guards, foremen, and all supervisors as defined in theAct."Food Haulers,Inc.andDistrict 50, United Mine Workers ofAmerica, PetitionerFood Haulers,Inc.andJohn J. Uanis, Petitioner.andLocalUnion 863, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 22-RC-1078 and 22-RD-85.March 19, 1962DECISION AND ORDERUpon petitions duly filed and consolidated, a hearing was heldbefore RichardW. Coleman, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the following reasons :1The Petitioner in Case No.22-RD-85 assertsthat the Unionisno longer the recog-nized bargainingrepresentativeof the employees in the unit as defined in Section 9(a) ofthe Act. FOOD HAULERS, INC.395The employer and the Intervenor contend that their 5-year contract,executed on December 5, 1960,is a barto the petitions herein, whichwere filed on December 15, and December 27, 1960, respectively.Asthe petitions were filed more than 150 days before the end of the first2 years of the contract term, clearly the contract is a bar under ourrulesunless thereis somedefect making it invalid for contract barpurposes.Deluxe Metal Furniture Company, 121NLRB 995.The contract asserted as a barcontainsthe following provision :It shall not be the duty of any employee nor shall any employee atany time be requiredto cross apicket lineand resusal[sic] ofany employee at any time to cross a picket line shall not consti-tute insubordinationnor causefor discharge or disciplinaryaction.Our dissentingcolleaguescontend that the aboveclause is unlawfulunder Section 8 (e) of the Act 2 and that, therefore, the contract is nota bar under the holding inPilgrim Furniture Company, Inc.,128NLRB 910 (Member Fanning, dissenting).The Board has recon-sidered thePilgrim Furnituredecision and a majoritynow believesthat it should no longer be followed.The contract-bar rules are not prescribed by statute.They are acreation of the Board and have been changed from time to time.'Their purpose is to strike a balance between the competing statutoryobjectives of stability in labor relations, and employee freedom ofchoice in selecting a bargaining representative.4 In theHager Hingecase I the Board said that it would not hold as a bar a contract contain-ing an unlawful union-security clause because the "existence of sucha provision acts as a restraint upon those desiring to refrain from2Section 8(e) reads as follows:(e) It shall be an unfair labor practice for any labor organization and any em-ployer to enter into any contract or agreement,express or implied, whereby suchemployer ceases or refrains or agrees to cease or refrain from handling, using,selling,transporting,or otherwise dealing in any of the products of any other employer, orto cease doing business with any other person, and any contract or agreement enteredinto heretofore or hereafter containing such an agreement shall be to such extentunenforcible and void:Provided,That nothing in this subsection(e) shall apply toan agreement between a labor organization and an employer in the construction in-dustry relating to the contracting or subcontracting of work to be done at the siteof the construction,alteration,painting, or repair of a building,structure,or otherwork:Providedfurther,That for thepurposes of this subsection(e)and sectionS(b)(4)(B)the terms"any employer","any person engaged in commerce or an in-dustry affecting commerce",and "any person"when used in relation to the terms"any other producer,processor,or manufacturer", "any other employer", or "anyother person" shall not include persons in the relation of a jobber,manufacturer,contractor,or subcontractor working on the goods or premises of the jobber or manu-facturer or performing parts of an integrated process or production in the appareland clothing industry:Providedfurther,That nothing inthis Actshall prohibit theenforcement of any agreement which is within the foregoing exception.s Local 1545,United Brotherhood of Carpenters and Joiners of America,AFL-CIOv.Merle D. Vincent,Jr. (Pilgrim Furniture),286 F 2d 127 (C.A. 2).4 Boyd Leedom v. International Brotherhood of Electrical Workers(GeneralCableCorp.),278 F.2d 237, 241-244 (C.A.DC.) ;General Motors Corporation,102 NLRB 1140.5 C. Hager1Sons Hinge Manufacturing Company,80 NLRB 163. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionactivities within the meaning of Section 7 of the Act. . . ." Inother words, sucha clauseinterferes withone ofthe objectives soughtto be balanced by the bar rules.As Member Fanning in his dissent inPilgrimcogently pointed out, the majority inPilgrim Furnitureap-plied the existing contract-bar concept to an entirely different kindof situation.A "hot cargo" clause, although unlawful, does not inany senseact as arestraint upon an employee's choice ofa bargainingrep'resentative8Moreover, the remedy applied against thealleged illegal"hot cargo"clause in arepresentation proceeding under the majority doctrine inPilgrimismuch more drastic than is permitted by the statutein unfairlabor practice proceedings.Thus, Section 8(e) provides that anycontract or agreement containing an unlawful "hot cargo" provision"shall be to such extent unenforcible and void." In an unfair laborpractice proceeding, if the Board found after litigation that a dis-puted clause violated Section 8 (e), it would not and could not set asidethe entire contract but only the unlawfulclause'Yet under theholding of the majority inPilgrim,in a representation proceedingwhere the issue of legality of an alleged "hot cargo" clause is collateralat best, the entire contract would in effect be set aside on a findingthat the contract contained a "hot cargo" provision.We can perceiveno rational basis for a sanction so much more drastic in a representa-tion than in an unfair labor practice proceeding, even assumingthat the Board has the power so to do. In fact, such a drastic remedyseems to be inconsistent, as pointed out above, with the stated purportof Section 8 (e).86 The Boardhas consistently refused to permit litigation of unfair labor practice issuesin representation proceedingsThe exceptionwas made in the case of unlawful union-securityclauses, aspointed out above, becausesuch clauses-unlike the clause here inissue-impingedirectly uponan employees'free choice of a bargaining representative,which a representationproceeding is designedto ascertain.Paragon Products Corporation,134 NLRB 662, dealt with the scope of this exception, and it is in this context thatthe languagequoted by the dissentis to be read.NeitherParagonnor our decision hereinconstitutes an endorsement of unfair labor practices,real or allegedOn the other hand,both decisionsare calculated to preservethe balance between stabilityand freedom ofchoice which the contract-bar policyisdesignedto achieveand, at the same time, topreserve as far as possible the difference in the functions designed tobe served by repre-sentation proceedings and by unfairlabor practiceproceedings.This difference,we assume,our dissenting colleaguesacknowledge.7 American Food Company,134 NLRB 4818We do not readthe affirmance ofPilgrimin Local1545,United Brotherhood of Car-penters andJoiners of America, AFL-CIO v MerleD Vincent,Jr., supra,as requiring adifferent result than that reached aboveThe courtin the cited case recognized thatcontract-bar rules are a matterfor the sound discretion of the Board which the Boardmay applyor waive in the interestof stabilityand fairnessin collective-bargaining rela-tionsThe court did not approve thePilgrimbar rule assuch.All it held was that theadoption ofthe rule was not a violationof a "clearstatutorycommand"within the mean-ing ofBoydS Leedom v.WilliamHyne,249 F 2d 490(C.A.D C ), affd. 358 U S 184, soas to permit a suit to enjoin the enforcementof the Board'sdecision and direction ofelection.Judge Mooredissented and wouldhave heldLeedom v. Kyneapplicable uponthe groundthat the majorityinPilgrimhad "entirelymisconstruedthe importof a clearstatutoryprovision in exercising its admittedly broad discretion."(286 F.2d 127, 134.) FOOD HAULERS, INC.397Accordingly, without deciding whether the clause set out above isviolative of Section 8(e), we overrule the contract bar rule promul-gated in thePilgrimcase, and find the existing contract a bar to thepetitions in the present case .9We shall therefore dismiss the petitions.[The Board dismissed the petitions.]MEMBERSRODGERS andLEEDoM dissenting :For the reasons set forth in the principal opinion inPilgrim'Fur'ni-ture Company, Inc.,128 NLRB 910, and on the basisof the affirmanceof the case by the United States Court of Appeals inLocal 1545,United Brotherhood of Carpenters a{nd Joiners of America, AFL-CIO v. Merle D. Vincent, Jr.,286 F. 2d 127 (C.A. 2), we would ad-here to the holding of that case."The majority's decision to overrulePilgrimreflects, inour opinion,a departure from the well-settled practice of this Board to refuse toconsideras a barto an election, a contract which directlycontra-venes the provisions of the Act.In their recent opinion in theParagoncase,our colleagues stated : ItBasic tothe whole of contract-bar policy is the proposition thatthe delay of- the right to select representatives can be justifiedonly where stability is deemed paramount.Thus, the Board hasexcepted from the contract-bar rule certain types of contractswhich in its considered judgment did not foster industrial sta-bility such as . . . contracts which themselves were in conflictwith the policies of the Act, e.g. a contract containing an illegalunion-security clause.It has been the Board's view that anystability derived from such contracts must be subordinated toemployees' freedom of choice because it does not establish thetype of industrial peace the Act was designed to foster.We are in complete agreement with the above statement, but wefind the result and reasoning in the instant case inconsistent with it.Thus, according to the majority, contracts containing unlawful union-security clauses will not "establish the type of industrial peace theAct was designed to foster," and will not bar elections; but contractscontaining unlawful "hot cargo" clauses will hereafter be found toestablish the aforementioned type of industrial peace, and will beheld to bar the employees' statutory right to an election.0 Cf.Paragon Products Corporation,supra.10MemberLeedom,who dissented in thePilgrimcase on the ground that the contracttherein wasexecuted prior to the effectivedate of Section 8(e), later joined the majorityof thePalgrinicase inAmerican Feed Company,129 NLRB 321. The contract in the lattercase was executedsubsequent to the effectivedate of Section 8(e).11Paragon Products Corporation,134 NLRB 662, in which wedissented from themajority's revisionof thethen applicable rule with respectto the typeof union-securityclauses which will remove a contract as a bar. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority would justify this inconsistent application of theBoard's contract-bar rules on two grounds : First, that a contract withan unlawful "hot cargo" clause envisages "an entirely different kindof situation" from that involving a contract with an unlawful union-security clause; and second, that the "remedy" underPilgrimis"much more drastic than is permitted by the statute in an unfairlabor practice proceeding."As to our colleagues' first ground, we do not believe that there isany difference in kind between an unlawful "hot cargo" clause and anunlawful union-security clause-merely a difference in form. The im-portant factor which is common to both is that both clauses violatethe Act and are "themselves . . . in conflict with the policies of theAct."Congress did not draw any distinction between the gravity ofone unfair labor practice provision and another; a violation of Sec-tion 8(e) is thus no less onerous, and no less an infringement on thepublic rights the Act is designed to protect, than a violation of Sec-tion 8(a) (3).Thus, all contract clauses which are unlawful underthe unfair labor practice provisions of the Act, should be treated assuch for contract-bar purposes.As to our colleagues' second ground, we fail to see how they candescribe the "remedy" underPilgrimas "drastic."InLocal 1545,Carpenters etc., supra,the court was faced with the same argumentmade by our colleagues here, namely, that the Board in holding con-tract containing an unlawful "hotcargo"clause was not a bar to anelection, had exceeded the statutory direction that "any contract .. .containing such an agreement shall be to such extent unenforcible andvoid."As stated by the court, at p. 1827:The argument places too heavy a strain on the quoted words-their purpose seems to have been simply to make clear that thepresence of a hot-cargo clause in an agreement should not in-validate other provisions such as those relating to wages andhours . . . it can hardly be contended that Congress meant to re-quire the Board to give contract-bar protection to an agreementthe making of which was an unfair labor practice.Moreover, our colleagues are apparently applying a loose definitionto the term "remedy," for the Board does not "remedy" unlawfulcontracts in representation proceedings.The Board, in such proceed-ings, merely determines whether a contract qualifies for contract-barprotection-and in determining that a contract is no bar, the Boarddoesnotset the contract aside, either in whole or in part.Althoughsuch remedial action may be taken in an unfair labor practice pro-ceeding, in representation matters the contractual rights and duties of ORKIN EXTERMINATING CO. OF SOUTH FLORIDA,INC.399the parties are completely unaffected by the Board's contract-barresolution.Accordingly, and assuming, as does the majority, that the clauseherein violates Section 8(e), we would hold that the contract involveddoes not constitute a bar, and we would direct an election herein.Orkin Exterminating Company of South Florida, Inc.andJessieS.GlawsonandTeamsters,Chauffeurs and Helpers, LocalUnion No. 79, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.CasesNos.12-CA-2067-1 and 12-CA-.2107.March 20, 1962DECISION AND ORDEROn January 10, 1962, Trial Examiner James V. Constantine issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, the brief, and the entire record in thesecases,and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.For the following reasons, we agree with the Trial Examiner thatthe Respondent, by calling individual employees to the office of itsgeneral manager, Kolkana, on June 20, 1961, and interrogating themabout union activities, violated Section 8(a) (1) of the Act: Theseinquiries were not shown to be for the purpose of determining the ex-tent of the Union's representation for any legitimate objective; werenot in all instances accompanied by assurances to the employees thatthere would be no reprisals; included an inquiry as to "who was in1The Respondent appears to be one of many Orkin corporations located throughout theUnited States.As the Board has already asserted jurisdiction over the Orkin corporationsinOrkin Exterminating Company, Inc.,115 NLRB 622,we find, for the reasons there statedand in agreement with the Respondent's admission, that Respondent's operations meet theBoard's jurisdictional standards.136 NLRB No. 40.